Citation Nr: 1139158	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal (GI) disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1951 to December 1954 and from January 1955 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  Service connection for each of the aforementioned issues was denied therein.

In his May 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a member of the Board at his local RO.  Such a hearing was scheduled for mid July 2008.  It was not held, however, as the Veteran's representative submitted a statement early in July 2008 indicating that the Veteran requested a decision be made based on the evidence of record because he would be unable to appear.  His hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

This matter was remanded by the Board for additional development in November 2009.  Adjudication on the merits now can occur given that this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for hypogonadism and for a parathyroid problem were raised in a Written Brief Presentation submitted by the Veteran's representative in October 2009.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current cardiovascular disorder is related to his service in any manner.

2.  The weight of the evidence does not show that the Veteran's current hypertension is related to his service in any manner.

3.  The weight of the evidence does not show that the Veteran's current GI disorder is related to his service in any manner.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7101, Note 1 (2011).

3.  The criteria for establishing service connection for a GI disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in November 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.

As noted above, service connection for a cardiovascular disorder, for hypertension, and for a GI disorder was denied in the RO's March 2006 rating decision.

Via letter dated in July 2006, the Veteran was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

Readjudication of the issues comprising the Veteran's claim thereafter occurred in a April 2007 statement of the case (SOC) and an August 2011 supplemental statement of the case (SSOC).

Given the above, the Board finds that VA's duty to notify has been satisfied.  The November 2005 letter predated the initial adjudication by the RO, who in this case is the AOJ, in March 2006.  All notice elements with the exception of the later-required Dingess disability rating and effective date elements were fully addressed by this letter.  Notice of these elements was provided following the initial adjudication by the RO/AOJ in the July 2006 letter.  Thereafter, the Veteran received proper VA process when the RO/AOJ readjudicated his claim by way of the SOC and SSOC in April 2007 and August 2011 respectively.  Service connection further is denied herein, and hence no disability ratings or effective dates will be assigned.  It is not found for each of these reasons that the Veteran suffered from any prejudice with respect to notice.  Indeed, neither he nor his representative has alleged this to be the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  No VA treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He also has not submitted any such records on his own behalf.

VA additionally has obtained all identified private treatment records.  Most were obtained prior to the Board's November 2009 remand.  Pursuant to this remand, private treatment records associated with the Veteran's time of employment at the Federal Aviation Administration (FAA) now have been obtained as well.

A VA hypertension examination complete with opinion was conducted in April 2007.  It was found to be inadequate in the Board's November 2009 remand.  Specifically, the basis for the etiology opinion regarding hypertension was noted to be erroneous.  The heart was assessed, but no consideration was given to the evidence and no etiology opinion was provided with respect to a cardiovascular disorder.  Another medical examination and opinion therefore was directed.  Also directed was an initial medical examination complete with medical opinion with respect to a GI disorder.  In compliance with the remand, VA esophagus and hiatal hernia, heart, hypertension, and arrhythmia examinations were afforded to the Veteran in May 2011.  The medical examiner who conducted these examinations reviewed the claims file and interviewed the Veteran regarding his medical history and current symptomatology.  Next, the medical examiner conducted a thorough physical assessment and relevant diagnostic testing.  The medical examiner then diagnosed various disorders and opined as to whether there was an etiological relationship between these disorder and the Veteran's service.  An addendum concerning etiology was obtained in July 2011.  All of the above actions finally were documented in detail by the medical examiner in an examination and an addendum report.  Accordingly, the Board finds that the May 2011 examinations with the July 2011 addendum are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a cardiovascular disorder, for hypertension, and for a GI disorder.  He contends that each of these disabilities was incurred during his service.  In this regard, he notes that his duties as an air traffic controller were extremely stressful.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served 90 days or more and manifested a chronic disease such as cardiovascular-renal disease including hypertension, endocarditis, or peptic (gastric or duodenal) ulcers to a compensable degree within one year from the date of separation from service, service connection is presumed.  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

As an alternative to establishing the second and third prongs in Hickson, direct service connection also may be established if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Direct service connection additionally may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 or greater.  Id.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Id.

The Board must assess the probative value of all the evidence, including medical evidence.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Noted at the outset is that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment records reveal the following.  The Veteran denied pain or pressure in his chest, palpitation or pounding heart, high blood pressure, stomach and or intestinal trouble, and frequent or severe indigestion at his January 1951 entrance examination.  No relevant significant abnormalities were found with respect to his heart, vascular system, or abdomen and viscera at that time.  His measured blood pressure did not satisfy the definition of hypertension.  This was the case on several other occasions as well.  

The Veteran was admitted to the hospital in April 1954 for a sudden substernal feeling of constriction which was provisionally diagnosed and suspected to be myocardial disease.  He subsequently described the feeling as a painful tightness associated with wheezing.  Hay fever and similar conditions were diagnosed.  In the following months, his hospitalization was noted to be for allergies.  The Veteran complained of indigestion very frequently manifested by pyrosis in November 1954.  Dyspepsia was diagnosed.  Diastolic blood pressure was measured as over 90 on 1 out of 6 measurements taken in pairs of 2 on 3 different days in November 1954.  High blood pressure was provisionally diagnosed along with benign hypertension in December 1954.  Transient psychogenic elevation of systolic pressure also was diagnosed.  Elevated blood pressure further was noted.  In January 1955, the Veteran reported frequent indigestion in the form of frequent mild epigastric discomfort and fullness for 10 to 20 minutes after meals.

In April 1959, the Veteran reported two to three days of intermittent chest pain near his sternum as well as tiring easily.  His chest pain ultimately was determined to be "probably musculoskeletal."  His systolic blood pressure was measured as over 160 and his diastolic blood pressure was measured as over 90 sitting on 1 out of 2 measurements.  An illegible diagnosis was made regarding blood pressure.  In August 1959, the Veteran's blood pressure was measured as failing to fall within the definition of hypertension.  This was crossed out, however, and replaced with a measurement of diastolic blood pressure over 90.  The Veteran reported stomach trouble including nausea with slight cramping, loose bowel movements, and malaise in May 1960.  Probable gastroenteritis was diagnosed.  At his November 1960 separation examination, the Veteran reported pain or pressure in his chest, palpitation or pounding heart, frequent indigestion, and high blood pressure.  His heart and vascular system were found to be normal at that time, and no pertinent digestive abnormalities were found.  His blood pressure measurement failed to meet the definition of hypertension.

Treatment records dated during the Veteran's FAA employment reflect the following.  In August 1969, it was noted that the Veteran's blood pressure had been "up" on only one occasion since his elevated blood pressure during service.  It also was noted that he was diagnosed with irritable colon syndrome 5 years prior.  He reported doing well until recently, when he experienced cramping, pain, and stools of decreased size but no epigastric distress.  Irritable colon syndrome and history of probably peptic ulcer disease (PUD) was diagnosed.  In September 1969, the Veteran complained of an episode of chest discomfort after eating which left him extremely weak and intermittent episodes of heartburn.  Diagnoses of probable hiatal hernia and rule out cholelithiasis were made.  Irritable colon syndrome and cardiospasm secondary to reflux esophagitis additionally were diagnosed upon admittance to the hospital.  

The Veteran complained of sternum pain in March 1971.  Musculoskeletal chest pain was diagnosed.  His diastolic blood pressure measured while sitting was over 90 in each arm.  In April 1972, he complained of substernal pain with emotional upset.  Esophageal reflux and chest pain probably secondary to esophageal reflux were diagnosed.  Physician's letters dated in April and September 1972 reiterated that it was felt that the Veteran's chest pain and other symptoms were due to the gastrointestinal tract.  The latter letter also noted that these symptoms therefore were felt not to be due to any heart disease.  Gastroenteritis was mentioned in January 1973.

Private treatment records dated thereafter document the following.  A history of cardiac arrhythmia and hypertension was noted as early as July 1995.  Hypertension also was diagnosed at this time.  Numerous diagnoses of borderline high blood pressure, modest hypertension, and hypertension controlled thereafter were made.  In September 2001, the Veteran was admitted to the hospital for shortness of breath and an episode of chest pain several weeks prior.  Congestive heart failure (CHF) and compensated CHF were diagnosed.  In November 2001, the Veteran complained of some chronic constipation.  He complained of chest pain in September 2002.  Old granulomatous disease was diagnosed.  CHF controlled was diagnosed in March 2003.  In April 2005, the Veteran complained of an irregular heartbeat.  Benign premature atrial beat was diagnosed.  It was noted in May 2005 that the Veteran was hospitalized for "heart failure" but that it was unclear from records of this hospitalization whether such failure was substantiated.

The Veteran communicated to the RO/AOJ via telephone in November 2005 that he had indigestion, acid reflux, and irritable colon.

In a statement dated in November 2005 and received in December 2005, the Veteran indicated that his GI problems began during service and that he treated them with Tums and Rolaids.  He further indicated that they escalated after his separation from service.  Finally, he indicated that he had a heart problem after his separation.

At the April 2007 VA hypertension examination, which is inadequate for the reasons discussed in the Board's November 2009 remand and summarized above, the Veteran reported that he had elevated blood pressure during service in 1954, was diagnosed with hypertension in 1995, and took medication.  A diagnosis of hypertension was rendered.  

The Veteran reported being told he had arrhythmia many years ago but not commencing treatment until 1987 at his May 2011 VA heart, arrhythmia, hypertension, and esophagus and hiatal hernia examinations.  He further reported having a pacemaker inserted in December 2007.  He did not remember his particular arrhythmia diagnosis.  With respect to hypertension, he conveyed his belief that he had hypertension upon entry into service.  He reported that he was not placed on medication for hypertension until many years later, but did not remember exactly when.  With respect to his GI system, he reported taking over-the-counter medication for indigestion for many years.  However, he was uncertain when his symptoms started and when he was diagnosed with gastroesophageal reflux disease (GERD).  He indicated that his esophagus was dilated 10 years prior and that he experiences heartburn.  

Neither a history nor evidence of CHF was found.  Diagnoses of unknown arrhythmia, hypertension, and GERD were rendered.  The medical examiner opined that each of these disabilities was less likely than not related to the Veteran's service.  It was noted that he was not diagnosed with any heart problem during service.  In particular, it was noted that CAD was not found as a result of his 1954 hospitalization for possible myocardial disease and that arrhythmia was not mentioned.  It further was noted that treatment for arrhythmia did not commence until many years after service.  Regarding hypertension, the examiner determined that it developed several years subsequent to service.  The Veteran's in-service instances of elevated blood pressure were classified as few and noted to fall short of the criteria for a diagnosis of hypertension.  It was pointed out that there also were multiple normal blood pressure readings during service.  Regarding the GI system, it was noted that the Veteran's in-service complaints did not appear to be related to GERD and the resultant esophageal dilation.  In particular, recurrent epigastric episodes during service were not found and a diagnosis of PUD or GERD was not made until about a decade after separation.

In the July 2011 addendum, the medical examiner reiterated that no cardiac condition or arrhythmia was diagnosed as a result of the Veteran's in-service workup for suspected myocardial disease.  The medical examiner then noted that no justification was given for the suspicion of myocardial disease.  Next, it was noted that the Veteran did well from a cardiovascular standpoint for many years after this incident.  It finally was noted that there is no evidence that the Veteran's in-service suspected myocardial disease is the same problem he developed later in life.  The examiner also reiterated that the November/December 1954 and August 1959 instances in which the Veteran's blood pressure was elevated during service did not arise to a diagnosis of hypertension.  In this regard, mention was made that having elevated blood pressure without hypertension was possible in circumstances such as stress, that 3 days of sufficient blood pressure measurements were necessary for such a hypertension diagnosis, and that the Veteran's blood pressure was normal following the aforementioned elevated readings.  Reiteration of the point that there was no evidence of GERD in service or for several years thereafter also was made.  It was noted that the epigastric discomfort and gastroenteritis experienced by the Veteran during service in 1955 and 1960 respectively are common conditions that occur in all individuals at one time or another and therefore do not lead to a suspicion of GERD.  It additionally was noted that the irritable colon he had in 1969 would have nothing to do with GERD.

The Board finds, based on the above, that service connection for a cardiovascular disorder, hypertension, and a GI disorder is not warranted.  Neither all of the requirements for presumptive nor direct service connection, whether through the regular method or 1 of the 2 alternative methods, have been met for any of these disabilities.  

With respect to presumptive service connection, there is no indication that the chronic diseases of endocarditis and peptic (gastric or duodenal) ulcers ever have been diagnosed.  It is undisputed that the chronic cardiovascular-renal disease of hypertension has been diagnosed.  Yet there is no indication that it was present to a compensable degree within one year from the date of the Veteran's separation from service in December 1960.  Indeed, the record is devoid of any evidence dated during or even specifically referencing the December 1960 to December 1961 time period.  

With respect to the usual method for establishing direct service connection, it is undisputed that the Veteran has been diagnosed with a cardiovascular disorder and a GI disorder in addition to hypertension.  Numerous diagnoses are contained in the evidence.  Some are current.  See McClain v. Nicholson, 21 Vet. App. 319 (2007)(noting that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  These include benign premature atrial beat diagnosed in private treatment records, hypertension diagnosed at the April 2007 VA hypertension examination, as well as unknown arrhythmia, hypertension, and GERD diagnosed at the May 2011 VA examinations.  

Aggravation of a pre-existing cardiovascular, hypertension, or GI problem during service is not at issue.  As no cardiovascular, hypertension, or GI abnormalities were noted upon the Veteran's entrance into service, he is presumed to have been in sound condition at that time.  This presumption has not been rebutted.  The only evidence in this regard, the Veteran's belief that he had hypertension upon entry into service, does not constitute clear and unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  

The evidence concerning in-service incurrence of a cardiovascular problem, hypertension, and a GI problem, in contrast to that concerning current diagnoses, is mixed.  Incurrence of a hypertension and a GI problem during service is shown by the evidence.  Service treatment records indeed contain some blood pressure measurements meeting the definition of hypertension in November 1954 and April 1959 as well as arguably in August 1959 (given that a reading failing to satisfy the definition was crossed out and replaced with a reading meeting comporting with the definition).  High blood pressure, benign hypertension, transient psychogenic elevation of systolic pressure, and elevated blood pressure were diagnosed or referenced.  Service treatment records also contain the Veteran's complaint of GI upset in November 1954, January 1955, May 1960, and at his November 1960 separation examination.  Diagnoses of dyspepsia and probable gastroenteritis were rendered.  In-service incurrence of a cardiovascular problem is not shown by the evidence.  Although service treatment records indicate that myocardial disease was provisionally diagnosed and suspected after the Veteran's complaint of chest tightness and constriction in April 1954, no cardiovascular problem was diagnosed during his hospitalization.  Hay fever and other allergic conditions rather were diagnosed.

Whether the Veteran's current cardiovascular disorder of premature atrial beat/unknown arrhythmia, hypertension, or GI disorder of GERD is related to his service, to include the in-service hypertension and GI problems, is the remaining question.  The weight of the evidence does not establish any service relationship.  

Positive evidence in this regard comes only from the Veteran.  Specifically, acknowledgement is given to his belief that his current cardiovascular, hypertension, and GI problems are related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not the case here.  The determinations concerning service etiology in this case are medical and complex in nature given the complexities of the body systems involved, the numerous diagnoses made, and the length of time between the Veteran's separation from service and present.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to make them.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  He accordingly is not competent to opine as to the etiology of his current cardiovascular disorder, hypertension, and GI disorder.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Of further note is that the Veteran's belief that his current cardiovascular disorder, hypertension, and GI disorder are related to his service amounts to a conclusory declaration.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  

Negative evidence comes from the medical examiner who conducted the May 2011 VA examinations.  It particularly was concluded that the Veteran's current premature atrial beat/unknown arrhythmia, hypertension, and GERD were less likely than not related to his service.  These conclusions are competent because the examiner has specialized medical knowledge, training, and/or experience.  They further were supported by the detailed rationale, set forth above, in both the May 2011 VA examinations and the July 2011 addendum.  

To summarize important parts of this rationale, the medical examiner noted that no cardiovascular disorder including CAD, arrhythmia, or other heart problem was diagnosed as a result of the Veteran's 1954 hospitalization for possible myocardial disease or otherwise, that he did well cardiovascularly until arrhythmia was found years later, and that it had not been shown that his in-service suspected myocardial disease was the same problem as his current cardiovascular disorder.  The medical examiner indicated for hypertension that an in-service diagnosis was not established from the diagnoses and references related to the few in-service instances in which the Veteran's blood pressure met the definition of hypertension because there was no confirmation that this was the case on 3 different days and noted that manifestation of hypertension was several years subsequent to service.  For a GI disorder, the medical examiner found that the Veteran's complaints of GI problems during service were not recurrent, are common in everyone, and did not evidence a suspicion of, or relationship to GERD.  Moreover, the examiner noted that that neither GERD or PUD was not established until about a decade after his separation, and that the irritable colon during these first 10 years post-service had nothing to do with GERD.

Consideration finally is given to the two alternative methods for establishing direct service connection.  From the above discussion it is clear that not all of the evidence establishes that the Veteran's current cardiovascular disorder, hypertension, or GI disorder was incurred in service.  

The evidence also does not prove chronicity or continuity of symptomatology.  As discussed above, absent from service treatment records is any indication that a cardiovascular problem, let alone such a chronic problem, actually existed.  The instances therein of hypertension and GI problems were few and, at times, separated by years.  These problems thus were not chronic.  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 221 (defining chronic as "marked by long duration or frequent recurrence: not acute").  

With respect to continuity of symptomatology, the Veteran has not specifically asserted persistent post-service heart or hypertension problems.  Treatment records associated with his FAA employment attributed the chest symptoms he experienced in the first years after his separation to his GI and musculoskeletal systems rather than his heart.  Private treatment records do not note a problem with the chest/heart until July 1995, almost 35 years after his separation.  Reference was made in an August 1969 treatment record associated with the Veteran's FAA employment that his blood pressure had been elevated only once since his separation almost 10 years earlier.  Similar to above, private treatment records do not note hypertension until almost 35 years after his separation in July 1995.  

The Veteran has asserted persistent post-service GI problems.  His indications that such problems escalated after service and that he has taken over-the-counter medication for indigestion for many years are liberally interpreted to be sufficient in this regard.  He is competent in so indicating because the problems are within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  He also is credible because there appears to be no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  However, the only current GI disorder at issue is GERD.  Treatment records associated with the Veteran's FAA employment do not reflect epigastric/abdominal distress until almost 10 years following separation in September 1969.  Irritable colon syndrome in 1964 (5 years prior to August 1969) was noted, but the medical examiner who conducted the May 2011 examinations indicated that this was unrelated.  The next note of any GI problems, whether epigastric/abdominal or of the colon, is in a private treatment record dated in November 2001, almost 41 years subsequent to service.

For each of the above reasons, the preponderance of the evidence is against awarding the Veteran service connection for a cardiovascular disorder, hypertension, and a GI disorder under all theories of entitlement.  The doctrine of reasonable doubt accordingly is not applicable, and the claim is denied.


ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for hypertension is denied.

Service connection for a GI disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


